DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 –8 of U.S. Patent No. US  11203168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims as recited discloses manufacturing a cross-corrugated support structure, said method comprising the steps of: providing a mold having a molding surface, the molding surface being a continuous surface having a first plurality of corrugations and a second plurality of corrugations, the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the molding surface in a first direction, wherein each primary ridge and primary groove has a face extending therebetween, the second plurality of corrugations being defined by a series of secondary ridges and secondary grooves extending a length of the molding surface in a second direction intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove wherein each secondary ridge and secondary groove is disposed on a surface of the face extending between each primary ridge and primary groove; placing a flexible carbonaceous sheet onto the molding surface.
Regarding claim 2, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 2  of US Patent no. US 11203168.
Regarding claim 3, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 1 of US Patent no. 10668659.
Regarding claim 4, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 3 of US Patent no. 10668659.
Regarding claim 5, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 4 of US Patent no. 10668659.
Regarding claim 6, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim  20 of US Patent no. 10668659.
Regarding claim 7, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 8 of US Patent no. 10668659.
Regarding claim 9, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 8  of US Patent no. 10668659.


Allowable Subject Matter
Claims 10-18 allowed.
The following is an examiner’s statement of reasons for allowance: Wilsey (US 20120186165) discloses a method of manufacturing a cross-corrugated support structure, said method comprising the steps of providing a mold having a molding surface (Figure 8-9, roof panel-46), the molding surface being a continuous surface having a first plurality of corrugations (Figure 3, 8-9, [0074]-[0075]), the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the molding surface in a first direction (Figure 3, 8-9 coating layer-34 with triangular peaks and valleys defined as primary ridges and valleys), wherein each primary ridge and primary groove has a face extending there between (Figure 8-9). In the same filed of endeavor pertaining to the art , Lassen (US 5797230) discloses the second plurality of corrugations being defined by a series of secondary ridges (Figure 1, 6 , sidewall-6 with upward domed shape ridges-7 and downward flanges/groove-8) extending a length of the molding surface in a second direction (Figure 1), intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove (Figure 1, the domes of Lassen form peaks and valleys in two directions that intersect one-another). However, the above references didn’t disclose each secondary ridge and secondary groove is disposed on a surface of the face extending between each primary ridge and primary groove and securing a support member to the sheet transverse to the first plurality of sheet corrugations deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741